Case 4:18-cv-00442-ALM-CMC Document 85-26 Filed 01/13/20 Page 1 of 29 PageID #:
                                  2694




                    EXHIBIT 25
                           •      2695


                                     CAUSE NO.
                                                     11 -06638
                                                                     •
Case 4:18-cv-00442-ALM-CMC Document 85-26 Filed 01/13/20 Page 2 of 29 PageID #:




EDWARD \V. BUTOWSKY,                                 §
                                                     §
       Plaintiff,                                    §
                                                     §
V.                                                   §
                                                     §
FINANCIAL INDUSTRY REGULA TORY                       §
AUTHORITY, INC.,                                     §
                                                     §
       Defendant.                                    §      DALLAS COUNTY, TEXAS

                           PLAINTIFF'S ORIGINAL PETITION

       Plaintiff Edward W. Butowsky ('"Plaintiff' or ·'Butowsky") files this Plaintiffs Original

Petition (the "Petition") against Defendant Financial Industry Regulatory Authority. Inc.

("Defendant" or ·"l'INRA'') and respectfully shows this Court as follows:

                                                I.
                                         ):\TRODt:CTtON


       I.      This action arises from the inclusion by FINRA of clearly erroneous and false

claims and disclosures on Butowsky's F!Nlv\ BrokcrChcck Report.              Butowsky intends to

conduct discovery under Level 2 of Texas Ruic of Civil Procedure 190.3, because this suit

involves a non-monetary claim for a declaratory judgment, as well as costs and attorneys' fees.

                                               II.
                                            PARTIES


       2.      Butowsky is an individual residing in Dallas County, Texas.

       3.      FINRA is a Delaware corporation with its principal place of business in

Washington D.C .. and may be served with process by delivering a citation and a copy of this

Petition to its registered agent, Corporate Creations Network Inc., at 4265 San Felipe, # I I 00,

l louston, Texas 77027.




PLAI:'IITIFF'S ORIGINAL PETITION-Page I
                             •                                        •
Case 4:18-cv-00442-ALM-CMC Document 85-26 Filed 01/13/20 Page 3 of 29 PageID #:
                                  2696


                                                 III .
                                    .JURISDICTION A"ll VI::NUI::


         4.    This Court has jurisdiction because no other court has exclusive jurisdiction of the

subject matter of this case and because the relief requested is within the jurisdiction conferred

upon this Court.

         5.    This Court has personal jurisdiction over Defendant based upon its contacts with

the State of Texas, which include, among other things, its maintaining a district office in Dallas,

Texas.

         6.    Pursuant to Texas Civil Practice and Remedies Code § l 5.002(a), venue of this

action is proper in Dallas County, Texas, because Dallas County is the county of FINRA 's

district office in this State, as well as Butowsky's residence.

                                                 IV.
                               FACTS APPLICABLE TO AI.I. CI.AIMS


         7.        Butowsky is a securities broker and thus a member of FINRA. As such, he is

required to register with FINRA and report to it certain information regarding his professional

background and experience. Among the information required to be disclosed by Butowsky to

FINRA, arc customer complaints. FINRA then compiles the disclosed information in its Central

Registration Depository C-CRD") and reports such information to the public in the form of a

"BrokerCheck Report," which is accessible through the Internet and other sources.

         8.    In January of 20 I I, Butowsky noticed the appearance of two false and clearly

erroneous disputes on his BrokerCheck Report. See FINRA BrokerCheck Report for Edward

Wayne Butowsky, CRD # I 660615, Report # 99758-74875, data current as of Wednesday, May

25, 201 I, a true and correct copy of which is attached hereto and incorporated herein as Exhibit

A.   The first such false and clearly erroneous dispute is listed under the heading ··customer



PLAINTIFF'S ORIGINAL PF:TITIO~-Page 2
                                     •
Case 4:18-cv-00442-ALM-CMC Document 85-26 Filed 01/13/20 Page 4 of 29 PageID #:
                                  2697
                                                                                         •
Dispute - Settled," and arose from a complaint that was allegedly received on January 20, 1998.

See id. at p. 15. According to Butowsky's BrokerCheck Report, this dispute allegedly settled in

the amount of SI ,560.90.' See id. The second false customer dispute is listed under the heading:

"Customer Dispute - Closed-No Action/Withdrawn/Dismissed/Denied." See id. at p. I 8. The

complaint for this dispute was allegedly received on January 16, 1998, and the claimant alleged

damages in the amount of $7,062.83. See id. Butowsky's BrokerCheck Report shows that this

dispute was ultimately denied.' See id.

            9.       As to Butowsky. both the Jan.20.1998 Dispute and the Jan. 16, 1998 Dispute are

clearly erroneous and/or false. Accordingly, Butowsky seeks an order from this Court declaring

that such disputes arc false and clearly erroneous as to Butowsky and that Butowsky was not

involved in such disputes, and ordering the cxpungcmcnt from his FINRA BrokcrChcck Report

of such disputes.

                                                              V.
                                                   CAIJSF.S OF ACTION


Count I:             Declaratory .Judgment.

            I 0.      Butowsky hereby incorporates by reference each and every allegation contained

in paragraphs I through 9 above as if the same were restated in full herein.

            11.      Pursuant to FINRA Rule 2080, members of FINRA seeking to expunge customer

dispute information from the CRD system must obtain an order from a court of competent

jurisdiction directing such cxpungcment. See FINRA Rule 2080. FII\R.A also requires that it be

named as a party to such judicial proceedings, unless it waives this requirement on the grounds

that the allegation or infomrntion on the member's RrokerCheck Record is erroneous or false, or


1
    Hereinafter. this first-described dispute is referred to as the "Jan. 20. 1998, Dispute."
1
    l·lcrc,naftcr. this second-described dispute is referred to as the "Jan. 16, 1998. Dispute."

PLAINTIFF'S ORIGINAL PETITI0:'11-Page 3
                            •                                         •
Case 4:18-cv-00442-ALM-CMC Document 85-26 Filed 01/13/20 Page 5 of 29 PageID #:
                                  2698


the member was not involved in the alleged investment-related sales practice violation, forgery,

theft, misappropriation, or conversion of funds. See FINlv\ Ruic 2080.                FINRA also

recommends a court use these grounds as the standards to consider any expungement request.

Rutowsky thus requests that this Court examine the Jan. 20, 1998, Dispute and the Jan. 16, 1998,

Dispute, both of which arc erroneous and false as reported on Butowsky's current BrokerCheck

Report. See Exhibit A. Such an examination will enable this Court to settle the disputes among

the parties in this case, and order the expungement of the Jan. 20, I 998, Dispute and the Jan. 16,

I 998, Dispute from Butowsky's BrokerCheck Report.

        12.    Specifically, Rutwosky requests a declaration from this Court that the Jan 20,

1998, Dispute and the Jan. 16, 1998, Dispute are false as to Rutowsky. Butowsky seeks a further

declaration from this Court that the Jan. 20, I 998, Dispute and the Jan. 16, 1998, Dispute are

erroneous as to Butowsky. Butowsky seeks a further declaration from this Court that Rutowsky

was not involved in the alleged investment-related sales practice violation(s), forgcry(ics),

theft(s), misappropriation(s), or conversion(s) of funds that gave rise to either the Jan. 16, 1998,

Dispute or the Jan. 20, 1998, Dispute. Butowsky seeks a further declaration that both the Jan.

16, 1998, Dispute and the Jan. 20, 1998, Dispute, and any and all information related thereto,

must be expunged from Butowsky's BrokerCheck Report.

Count 2:       Attornevs' fees.

       13.      Butowsky hereby incorporates by reference each and every allegation set forth in

paragraphs 7 through 12 above as if the same were restated in full herein.

       14.     Because this action is for declaratory judgment, Butowsky is entitled to recover

his reasonable costs and attorneys' fees incurred in this action pursuant to TEX. Clv. l'RAC. &

RD1. CODE§ 37.001,    et seq.



PLAINTIFF'S ORIGINAL PETITION-Page 4
        15.
                              •   2699
                                                                       •
Case 4:18-cv-00442-ALM-CMC Document 85-26 Filed 01/13/20 Page 6 of 29 PageID #:



                 Butowsky also seeks a recovery from Defendant for his reasonable costs and

attorneys' fees as result from his claim(s), as may be permitted by equity.

                                              VI.
                                     Cmrnrno1-s PRECEDENT

        16.      All conditions precedent to Butowsky's claim for relief have been performed or

have occurred.

                                                VII.
                                    REQUEST FOR DISCLOSURE


        17.      Pursuant to Texas Rule of Civil Procedure 194, 13utowsky requests that FINRA

disclose, within tifiy (50) days of the service of this request, all of the information or material

described in Rule 194.2 (a)-(1).


                                                VIII.
                                       REQUEST FOR RELIEF

       Considering these premises, Butowsky respectfully requests that this Court, upon tinal

disposition of this matter, enter declaratory judgment against FINRA for the following relief:

       (A)       A declaration that: (a) the Jan. 20. 1998 Dispute and the Jan. 16, 1998 Dispute are

false as to Butowsky; and (b) the Jan. 20, 1998 Dispute and the Jan. 16, 1998 Dispute arc

erroneous as to Butowsky; and (c) Butowsky was not involved in the alleged investment-related

sales practice violation(s), forgcry(ies), theft(s), misappropriation(s), or conversion(s) of funds

that gave rise to either the Jan. 16, 1998, Dispute or the Jan. 20, 1998, Dispute; and (d) the Jan.

16, 1998 Dispute and the Jan. 20, 1998 Dispute, and any and all information related thereto, must

be expunged from Butowsky's BrokerCheck Report;

       (8)       Butowsky's reasonable attorneys' fees and expenses incurred in the tiling and

prosecution of this action;



PLAINTIFF'S ORIGl1'"AL PETITION-Page 5
       (C)
                             •
               All costs of court;
                                  2700
                                                                     •
Case 4:18-cv-00442-ALM-CMC Document 85-26 Filed 01/13/20 Page 7 of 29 PageID #:




       (D)     Any and all costs and reasonable attorneys' fees incurred in any and all related

appeals and collateral actions (if any); and,

        (E)    Such other further relief to which this Court deems Butowsky is justly entitled.

                                                     Respectfully submitted,




                                                      Koo·~ -f. ~
                                                     Jeffrey1. Travis
                                                     Texas State Bar No. 20191600
                                                     .Jacob B. Kring
                                                     Texas State Bar No. 24062831
                                                     Kasey L. Foreman
                                                     Texas State Bar J\o. 24059767

                                                     TRAVIS, CALIIOL:\   & C0:\1.0:\
                                                     A Professional Corporation
                                                     1000 Providence Towers East
                                                     500 I Spring Valley Road
                                                     Dallas, Texas 75244
                                                     Telephone: (972) 934-4100
                                                     Telecopier: (972) 934-410 I

                                                     ATTORNEYS FOR PLAINTIFF
                                                     EDWARD W. BUTOWSKY




PLAINTIFF'S ORIGINAL PETITION-Page 6
                          Case 4:18-cv-00442-ALM-CMC Document 85-26 Filed 01/13/20 Page 8 of 29 PageID #:
                                                            2701
                                                                                                                                 I
                                                                                                               F1nra?"       I
                                                                                                                             I
                                                                                                                         i
                                                                                                                         I


BrokerCheck Report
EDWARD WAYNE BUTOWSKY
CRD# 1660615
Report #14878-86467, data current as of Wednesday, May 25, 2011.
                                                                                                                         •
Section Title                            Paqe(sl
Report Summary

Broker Qualifications                    2-3

Registration and Employment History      4-5

Disclosure of Customer Disputes.         6 - 18



                                                                                                                         •
Disciplinary, and Regulatory Events
                                                                                                           '
                                                                                                       I
About this BrokerCheck Report            19




-      m
       ><
       :!:
       m
       =i                                                                                  ,/
                             Case 4:18-cv-00442-ALM-CMC Document 85-26 Filed 01/13/20 Page 9 of 29 PageID #:
                                                               2702
Dear Investor:

FINRA has generated the following BrokerCheck
                                                                                                                                                Fin~
report for EDWARD W. BUTOWSKY. The information               When evaluating this report, please keep in mind that
contained within this report has been provided by a          11 may include items that involve pending actions or
FINRA member firm(s) and securities regulators as            allegations that may be contested and have not been
part of the securities industry's registration and           resolved or proven. Such ,terns may. in the end, be
                                                             withdrawn or dismissed. or resolved in favor of the
licensing process and represents the most current
information reported to the Central Registration             firm or broker, or concluded through a negotiated
                                                             settlement with no adm1ss1on or finding of wrongdoing.
                                                                                                                       ®
Depository (CRD®) system.                                                                                              Using this site/information means
                                                                                                                       that you accept the FINRA
 FINRA regulates the securities markets for the              The information in this report is not the only resource   BrokerCheck Terms and
 ultimate benefit and protection of the investor. FINRA      you should consult. FINRA recommends that you             Cond,t,ons. A complete list of
 believes the general public should have access to           learn as much as possible about the individual broker     Terms and Conditions can be




                                                                                                                                                             •
 information that will help them determine whether to        or brokerage firm from other sources, such as             found at
 conduct, or continue to conduct, business with a            professional references, local consumer and
                                                                                                                       brokercheck. f,nra.org
 FINRA member firm or any of the member's                    investment groups, or friends and family members
                                                             who already have established investment business
associated persons. To that end, FINRA has adopted
a public disclosure policy to make certain types of          relationships.                                            ®
 information available to you. Examples of information                                                                 For additional information about
FINRA provides on currently registered individuals           FINRA BrokerCheck is governed by federal law,             the contents of this report. please
and individuals who were registered during the past          Securities and Exchange Comm,ss,on (SEC)                  refer to the User Guidance or
ten years include actions by regulators, investment-         regulations and FINRA rules approved by the SEC.          www. finra org/brokercheck II
related civil suits. customer disputes that contain          State disclosure programs are governed by state law,      provides a glossary of terms and a
allegations of sales practice violations against             and may provide additional information on brokers         list of frequently asked questions.
brokers, all felony charges and convictions,                 and firms licensed by the state. Therefore, you should    as well as additional resources
misdemeanor charges and convictions relating to              also consider requesting information from your state      For more information about
securities violations, and financial events such as          securities regulator. Refer to www.nasaa.org for a        FINRA. vIsIt www.finra.org
bankruptcies, compromises with creditors, judgments,         complete list of state securities regulators.
and liens. FINRA also provides on a permanent basis
certain information on former registered ind1v1duals, if     Thank you for using FINRA BrokerCheck.
any of the following applies, as reported to CRD on a




                                                                                                                                                             •
uniform registration form ( 1) the person was the
subject of a final regulatory event; (2) the person was
convicted of or pied guilty or nolo contendere to a
crime; (3) the person was the subject of a civil
injunction or c1v1I court finding involving a violation of
any investment-related statute(s) or regulation(s); or
(4) the person was named as a respondent or
defendant in an arbitration or civil litigation that
resulted in an award, decision or judgment for a
customer.
               Case 4:18-cv-00442-ALM-CMC Document 85-26 Filed 01/13/20 Page 10 of 29 PageID #:
\YY'f\". f1n111 ,Q! q1~okerch1;t~                                                                                                                                          User Guidance
                                                    2703
  EDWARD W. BUTOWSKY               Report Summary for this Broker
  CRD# 1660615                                                                                                                                                     Fin~
                                                                The report summary provides an overview of the broker's professional background and conduct. The individual
  Currently employed by and registered with the                 broker, a FINRA-registered firm(s), and/or securities regulator(s) have provided the information contained in this
  following FINRA Firms:                                        report as part of the securities industry's registration and licensing process. The information contained 1n this
                                                                report was last updated by the broker, a previous employing brokerage firm. or a securities regulator on
   WATERFORD CAPITAL, INC.                                      06/09/2010.
   15455 N. DALLAS PKWY STE 750                                 Broker Qualifications                                       Disclosure of Customer Disputes,
   ADDISON, TX 75001
                                                                This broker is registered with:
                                                                                                                            Disciplinary, and Regulatory Events
   CRD# 21687
   Registered with this firm since: 05/02/2007                   , 1 Self-Regulatory Organization                           This section includes details regarding disclosure




                                                                                                                                                                                           •
                                                                 • 1 U.S. state or territory                                events reported by or about this broker to CRD as part
                                                                                                                            of the securities industry registration and licensing
                                                                 Is this broker currently suspended or inactive with        process. Examples of such disclosure events include
                                                                 any regulator? No                                          formal investigations and disciplinary actions initiated
                                                                This broker has passed:                                     by regulators, customer disputes, certain criminal
                                                                                                                            charges and/or convictions, as well as financial
                                                                 , 0 Principal/Supervisory Exams
                                                                                                                            disclosures, such as bankruptcies and unpaid
                                                                 , 2 General Industry/Product Exams                         judgments or liens.
                                                                 , 1 State Securities Law Exam
                                                                                                                             Are there events disclosed about this broker? Yes
                                                                Registration and Employment History
                                                                                                                            The following types of disclosures were
                                                                This broker was previously registered with the
                                                                                                                            reported:
                                                                following FINRA member firms:
                                                                                                                             Customer Dispute
                                                                BEAR, STEARNS & CO. INC.
                                                                CRD# 79
                                                                NEW YORK, NY                                                Investment Adviser Representative



                                                                                                                                                                                           •
                                                                12/2003 - 06/2005                                           Information
                                                                BANC OF AMERICA INVESTMENT SERVICES,                         Is there information available about this      Yes
                                                                INC.                                                         individual in the Investment Adviser Public
                                                                CRO# 16361                                                   Disclosure Program?
                                                                BOSTON, MA
                                                                08/2003 · 12/2003
                                                                BANC OF AMERICA SECURITIES LLC
                                                                CRD# 26091
                                                                NEW YORK, NY
                                                                08/2002 - 09/2003
                                                                For add1t1onai reg1strat1on and employment history
                                                                details as reported by the md1vidual broker, refer to
                                                                the Registration and Employment History section of
                                                                this report.

02011 FINRA All rights reserved.    Report# 14878-86467 about EDWARD W. BUTOIJVSKY. Data current as of Wednesday, May 25, 2011
}'!:!f'W 'fU!@.,OLQ[b(Qkerchetk    Case 4:18-cv-00442-ALM-CMC Document 85-26 Filed 01/13/20 Page 11 of 29 PageID #:                          User_Gui_cJaQ.ce
                                                                      2704
Broker Qualifications
                                                                                                                                            Fin~
 Registrations
 This section provides the self-regulatory organizations (SROs). states and U.S. territories the broker 1s currently
 registered and ltcensed with, the category of each registration. and the date on which the registration became effective.
 This section also provides the physical location of each branch that the individual broker 1s associated with for each
 ltsted employment.
 This Individual is currently registered with 1 SRO and Is licensed in 1 U.S. state or territory through his or her
 employer.

  Employment 1 of 1
  Firm Name



  Firm CRD#

   SRO
                       21687
                                  WATERFORD CAPITAL, INC.
  Main Office Address: 15455 N. DALLAS PKWY STE 750
                       ADDISON, TX 75001


                                                   Category                                                    Status          Date
                                                                                                                                                                    •
  FINRA                                            General Securities Representative                           APPROVED        05/02/2007

  U.S. State/              Category       Status           Date
  Territory
 Texas                     Agent          APPROVED         10/09/2007



 Branch Office Locations




                                                                                                                                                                    •
 This individual does not have any registered Branch Office where the individual is located.




<02011 FINRA AU rights reserved.      Report#: 14878-86467 about EDWARD W. BUTOINSKY. Data current as of Wednesday. May 25. 2011.                               2
~-fu:l(Urnlbr_oker_t;t)~~k     Case 4:18-cv-00442-ALM-CMC Document 85-26 Filed 01/13/20 Page 12 of 29 PageID #:                          User .Guidance
                                                                  2705
Broker Qualifications

                                                                                                                                      Ftnra'l'
  Industry Exams this Broker has Passed
 This section includes all current pnncipal/superv1sory, general producUindustry, and/or state securities law exams that
 the broker has passed. Under certain, limited circumstances, a broker may receive a waiver of an exam requirement
 based on a combination of previous exams passed and qualifying worl< expenence. Likewise, a new exam requirement
 may be grandfathered based on a broker's specific qualifying worl< experience. Information regarding instances of exam
 waivers or the grandfathenng of an exam requirement are not included as part of the BrokerCheck report.

  This Individual has passed O prlnclpal/supervlsory exams, 2 general Industry/product exams, and 1 state




                                                                                                                                                              •
  securities law exam.


  Principal/Supervisory Exams
   Exam                                                                                           Category               Date
   No information reported.


  General Industry/Product Exams
  Exam                                                                                            Category               Date
  National Commodity Futures Examination                                                          Series 3               08/09/1989
 General Secunties Representative Examination               Series 7      11/21/1987
 - - - - - - - - - - - - · ·--- - - - - - - - - - - - - - - - - - - - - - -
 State Securities Law Exams
  Exam                                                                                            Category               Date
  Uniform Securities Agent State Law Examination                                                  Series 63



 Additional information about the secunt1es industry's qualifications and continuing education requirements, as well as
 the examinations administered by FINRA to brokers and other securities professionals can be found at
 http://www.finra.org/lndustry/Compliance/Registration/QualificationsExams/1ndex.htm.
                                                                                                                         12/09/1987

                                                                                                                                                              •
C2011 FINRA. All nghls reserved.   Report# 14878-86467 about EDWARD W. BUTOWSKY. Data current as of Wednesday. May 25. 201 t.                             3
WYfW   f!nra orq/_b!_oker£_~k     Case 4:18-cv-00442-ALM-CMC Document 85-26 Filed 01/13/20 Page 13 of 29 PageID #:               Use!_Guidance
                                                                     2706
 Registration and Employment History

                                                                                                                                Fin~
 Previously Registered with the Following FINRA Firms
 FINRA records show this broker previously held FINRA registrations with the following firms:

  Registration Dates             Firm Name                                          CRD#               Branch Location
  12/2003 - 06/2005             BEAR. STEARNS & CO. INC.                            79                 NEWYORK,NY
  08/2003 - 12/2003             BANC OF AMERICA INVESTMENT SERVICES,                16361              BOSTON. MA
                                INC.




                                                                                                                                                     •
  08/2002 - 09/2003             BANC OF AMERICA SECURITIES LLC                      26091              NEWYORK,NY
  07/2001 - 08/2002             MORGAN STANLEY & CO., INCORPORATED                  8209               NEWYORK,NY
  12/1987 - 08/2002             MORGAN STANLEY DW INC.                              7556               PURCHASE, NY
                                                                                                -- - -
                                                                                                  ..              -----.
 Employment History
 This section provides up to 10 years of an individual broke~s employment history as reported by the individual broker on
 the most recently filed Form U4.

 Please note that the broker is required to provide this Information only while registered with a FINRA firm and the
 information Is not updated via Form U4 after the broker ceases to be registered. Therefore, an employment end
 date of "Present" may not reflect the broker's current employment status.

  Employment Dates               Employer Name                                                         Employer Location
  06/2010 - Present             CHAPWOOD CUSTOMHEDGE PORTFOLIO ADVISORY SEf; ADDISON, TX
  05/2007 - Present             WATERFORD CAPITAL, INC.                                                ADDISON, TX




                                                                                                                                                     •
  11/2 006 - Present            CHAPWOOD CAPITAL INVESMENT MANAGEMANT LLC                              DALLAS, TX
  05/2009 - 05/2010             HNW ALTERNATIVE INVESTMENTS, LLC                                       NEW YORK, NY
  08/2005 - 11/2006             VIEO ASSET MANAGEMENT LLC                                              ADDISON, TX
  12/2003 - 08/2005             BEAR, STEARNS & CO. INC.                                               DALLAS, TX
  08/2002 - 12/2003             BANC OF AMERICA SECURITIES, LLC                                        DALLAS, TX
  07/2001 - 08/2002             MORGAN STANLEY & CO. INCORPORATED                                      DALLAS, TX
  09/1987 - 08/2002             DEAN WITTER REYNOLDS INC.                                              DALLAS, TX




02011 FINRA All nghts reserved.     Report# 14878-86467 about EDWARD W. BUTOWSKY. Data current as of Wednesday. May 25. 2011.                    4
                   Case 4:18-cv-00442-ALM-CMC Document 85-26 Filed 01/13/20 Page 14 of 29 PageID #:
~ . fir,r a.Q!9(br9kercheck                                                                                                      U_ser_Gu(dance
                                                      2707
 Registration and Employment History
                                                                                                                                Fin~
 Affiliations
 This section includes information. if any, as provided by the broker regarding other business activities the broker is
 currently engaged in either as a proprietor. partner. officer, director, employee, trustee, agent or otherwise. This section
 does not include non-investment related activity that 1s exclusively charitable, civic, religious or fraternal and 1s
 recognized as tax exempt.

 MANAGING DIRECTOR - CHAPWOOD CAPITAL INVESTMENT MANGAGEMENT LLC
 BARNET ENVIRONMENTAL - GENERAL PARTNER




                                                                                                                                                      •

                                                                                                                                                      •
C2011 FINRA. All rights reserved.   Report# 14878-86467 about EDWARD W. BUTOWSKY. Data current as of Wednesday. May 25. 2011.                     5
v~..J!fll'.sl'2Hl./b~oker~~ck   Case 4:18-cv-00442-ALM-CMC Document 85-26 Filed 01/13/20 Page 15 of 29 PageID #:                                                   User_Gu1da(!ce
                                                                   2708
 Disclosure of Customer Disputes, Disciplinary, and Regulatory Events
                                                                                                                                                           F1nral'
  What you should know and/or consider regarding any reported disclosure events:

           Before reaching a ccnclusion regarding any of the information contained in this BrokerCheck report, you should
                                                                                                                                  0
                                                                                                                                  Possible multiple reporting sources --
           ask the broker to clarify the specific event(s) listed, or to provide a response to any questions you may have.        please note
           "Pending" actions involve unproven and/or unsubstantiated allegations.
                                                                                                                                 Disdosure details may be reported by
  Disclosures in BrokerCheck reports come from different sources:                                                                more than one source (I.e .. regulator, firm,
                                                                                                                                 or broker). When this occurs, all versions of
           Self-disclosure Brokers are required to answer a series of questions on their application requesting securities       the event will appear In the BrokerCheck
           industry registration (Form U4). For example, brokers are asked Whether they have been involved in certain




                                                                                                                                                                                     •
                                                                                                                                 report. The different versions of the same
           regulatory. civil, criminal and financial matters (e.g., bankruptcy), or have been the subject of a customer dispute. disclosure event are separated by a solid
           Regulator/Employer postings: In addition, regulators and firms that have employed a broker also may ccntribute line with the reporting source labeled.
           relevant information about such matters. All of this information is maintained in CRD.

  Certain thresholds must be met before an event is reported to CRD; for example:

           A law enforcement agency must file formal charges before a broker is required to report a particular criminal
           event.
           Likewise, a regulatory agency must meet established standards before initiating a regulatory action and/or
           issuing sanctions. These standards typically indude a reasonable basis for in1tIating the action after engaging in a
           fact-finding process.

  In order for a customer dispute to be reported to CRD, a customer must:

         Allege that their broker engaged in activity that violates certain rules or conduct governing the industry, and
         Claim damages of $5,000 or more as a result of that activity.
      (Note: customer disputes may be more subjective in nature than a criminal or regulatory action)




                                                                                                                                                                                     •
 What you should consider when evaluating the status or disposition of a reported disclosure event:

           Disclosure events may be pending, on appeal, or final. Pending and 'on appeal' matters reflect allegations
           that (1) have not been proven or formally adIud1cated, or (2) have been ad1udIcated but are currently being
           appealed. Final matters generally may be adjudicated, settled or otherwise resolved.
              An adjudicated matter includes a disposition by (1) a court of law in a criminal or civil matter or (2) an
               administrative panel in an action brought by a regulator that is contested by the party charged with some
               alleged wrongdoing.
              A settled matter generally represents a disposition wherein parties involved in a dispute reach an agreement
              to resolve the matter.
           (Note: brokers may choose to settle customer disputes or regulatory matters for business or other reasons)
              Customer disputes also may be resolved without any payment to the customer or any finding of wrongdoing
              on the part of the 1nd1v1dual broker.




Cl2011 FINRA All rights reserved.   Report# 14878-86467 about EDWARD W. BUTOWSKY. Data current as ol Wednesday. May 25, 2011                                                     6
www.finr~J!gtLb..!.9~~k.~      Case 4:18-cv-00442-ALM-CMC Document 85-26 Filed 01/13/20 Page 16 of 29 PageID #:                    Uscr_Gu1daf'!CC
                                                                  2709

                                                                                                                                 F1nraY
                                                                              Pending                Final           On Appeal
    Customer Dispute                                                              0                    5                  NIA




                                                                                                                                                         •

                                                                                                                                                         •
C2011 FINRA All rights reserved.   Report# 14878-86467 about EDWARD W. BUTOWSKY. Dala current as of Wednesday. May 25. 2011.                         7
\VW'!I, f!n ra _orq{tllQI<._e_r_chec;j(   Case 4:18-cv-00442-ALM-CMC Document 85-26 Filed 01/13/20 Page 17 of 29 PageID #:               User_Guidaricc
                                                                             2710

                                                                                                                                        Fin~
  Disclosure Event Details
 VVhen evaluating this information, please keep in mind that a number of ,terns may involve pending actions or
 allegations that may be contested and have not been resolved or proven. The items may, in the end, be withdrawn or
 dismissed, or resolved in favor of the individual broker, or concluded through a negotiated settlement for certain
 business reasons (e.g .. to maintain customer relationships or to l1m1t the litigation costs associated with disputing the
 allegations) with no admission or finding of wrongdoing.

 This report provides the information exactly as 1t was reported to CRO by the 1nd1v1dual broker, a member firm(s).
 and/or by securities industry regulators. Some of the specific data fields contained in the report may be blank if the
 information was not provided to CRO.



 Customer Dispute • Award/Judgment
 This section provides information regarding a final. customer dispute that was reported to CRO by the individual broker. a
 member firm, and/or a securities regulator. The event may include a final, consumer-initiated, investment-related
 arbitration proceeding or civil suit that contains allegations of sales practice violations against the individual broker and
                                                                                                                                                              •
 resulted in an award to the customer(s). a decision for the customer(s), or a judgment (other than monetary) to the
 customer(s). Note: An arb1trat1on may contain more than one request or award for a certain Relief Type (e.g ..
 Actual/Compensatory Damages) to one or more claimants.
 Disclosure 1 of 1
 Reporting Source:                                Regulator
 Employing firm when                              MORGAN STANLEY OW INC ..
 activities occurred which led
 to the complaint:
 Allegations:                                     NEGLIGENCE, BREACH OF FIDUCIARY DUTY, COMMON LAW FRAUD.




                                                                                                                                                              •
                                                  STATUTORY FRAUD,
 Product Type:                                    Other
 Other Product Type(s):                           COMMON STOCKS
 Alleged Damages:                                 $1,100,000.00
 Arbitration Information
 Arbitration/Reparation Claim                    NASO - CASE #03-05543
 filed with and Docket/Case
 No.:
 Date Notice/Process Served:                     07/29/2003
 Arbitration Pending?                            No
 Disposition:                                    Award

()2011 FINRA. All rights reserved.         Report, 14878-86467 about EDWARD W. BUTOWSKY. Data current as of Wedneselay, May 25. 2011.                     8
\ ~ ._tirr_r~. Q!Q!1ll9~!.ctiec~   Case 4:18-cv-00442-ALM-CMC Document 85-26 Filed 01/13/20 Page 18 of 29 PageID #:              UseL_GL!idance
                                                                      2711

                                                                                                                                Fin~
 Disposition Date:                         11/3012004
 Disposition Detail:                       RESPONDENT IS JOINTLY AND SEVERALLY LIABLE TO AND SHALL PAY TO
                                           CLAIMANT THE SUM OF $300,000. PLUS INTEREST.


 Reporting Source:                          Firm
 Employing flnn when                        MORGAN STANLEY
 activities occurred which led
 to the complaint:
 Allegations:




 Product Type:
 Other Product Type(s):
                                            CUSTOMER ALLEGES. INTER ALIA. THAT HER PORTFOLIO SHOULD HAVE
                                            CONTAINED A FIXED INCOME COMPONENT TO PROTECT HER PRINCIPAL.
                                            AND THAT WE (ED AND KIM SAMS) DID NOT KEEP HER FROM SPENDING
                                            TOO MUCH MONEY. DAMAGE AMOUNT UNSPECIFIED.
                                            Other
                                            EQUITY LISTED-EQUITY OTC
                                                                                                                                                      •
 Alleged Damages:                           $0.00
 Customer Complaint Information
 Date Complaint Received:                  03101/2003
 Complaint Pending?                        No
 Status:                                   Arbitration/Reparation
 Status Date:                              07131/2003




                                                                                                                                                      •
 Settlement Amount:
 Individual Contribution
 Amount:
 Arbitration Information
 Arbitration/Reparation Claim              ARBITRATION/REPARATION FILED 7128103 NASO DISPUTE RESOLUTION
 filed with and Docket/Case                CASE NUMBER 03-05543
 No.:
 Date Notice/Process Served:               0713112003
 Arbitration Pending?                      No
 Disposition:                              Award to Customer
 Disposition Date:                         1113012004


<02011 FINRA. All rights reserved.   Report# 14878-86467 about EDWARD W. BUTOWSKY. Data current as of Wednesday, May 25, 2011                     9
~Jinra.O!Q~!Q!'-~It~         Case 4:18-cv-00442-ALM-CMC Document 85-26 Filed 01/13/20 Page 19 of 29 PageID #:                  Use!__G_u1dance
                                                                2712

                                                                                                                              Fin~
 Monetary Compensation                 $300,000.00
 Amount:
 Individual Contribution
 Amount:


 Reporting Source:                      Firm
 Employing firm when                    MORGAN STANLEY OW, INC
 activities occurred which led




                                                                                                                                                  •
 to the complaint:
 Allegations:                           CUSTOMER ALLEGES. INTER ALIA, THAT HER PORTFOLIO SHOULD HAVE
                                        CONTAINED A FIXED INCOME COMPONENT TO PROTECT HER PRINCIPAL.
                                        DAMAGES UNSPECIFIED.
 Product Type:                          Equity- OTC
 Other Product Type(s):                 EQUITY LISTED
 Alleged Damages:                       $0.00
 Customer Complaint Information
 Date Complaint Received:              03/01/2003
 Complaint Pending?                    No
 Status:                               Arbitration/Reparation
 Status Date:                          11/30/2004
 Settlement Amount:
 Individual Contribution
 Amount:
 Arbitration Information
 Arbitration/Reparation Claim
 filed with and Docket/Case
 No.:
                                       NASO 03-05543
                                                                                                                                                  •
 Date Notice/Process Served:           07/31/2003
 Arbitration Pending?                  No
 Disposition:                          Award to Customer
 Disposition Date:                     11/30/2004



02011 FINRA AU nghts reserved.   Reportt 14878-86467 about EDWARD W. BUTOIA'SKY. Data current as of Wednesday. May 25, 2011                  10
\'~-~nra.9_rQlbrokerctieck    Case 4:18-cv-00442-ALM-CMC Document 85-26 Filed 01/13/20 Page 20 of 29 PageID #:                              User Guidance
                                                                 2713

                                                                                                                                           Fin~
 Monetary Compensation                  $375,000.00
 Amount:
 Individual Contribution                S0.00
 Amount:
 .......................................................................................................................................
 Reporting Source:                       Broker
 Employing firm when                     MORGAN STANLEY OW, INC.
 activities occurred which led
 to the complaint:
 Allegations:



 Product Type:
 Other Product Type(s):
                                         CUSTOMER ALLEGED, INTER ALIA, THAT HER PORTFOLIO SHOULD HAVE
                                         CONTAINED A FIXED INCOME COMPONENT TO PROTECT HER PRINCIPAL.
                                         DAMAGES UNSPECIFIED.
                                          Other
                                         EQUITY LISTED
                                                                                                                                                             •
 Alleged Damages:                        S0.00
 Customer Complaint Information
 Date Complaint Received:               03/01/2003
 Complaint Pending?                     No
 Status:                                Arbitration/Reparal1on
 Status Date:                           07/31/2003
 Settlement Amount:
 Individual Contribution
 Amount:
 Arbitration Information
 Arbitration/Reparation Claim
 filed with and Docket/Case
 No.:
                                        NASO 03-05543
                                                                                                                                                             •
 Date Notice/Process Served:            07/31/2003
 Arbitration Pending?                   No
 Disposition:                           Award lo Cuslomer
 Disposition Date:                      11/30/2004



02011 FINRA All nghts reserved.   Report,: 14878-86467 about EDWARD W BUTOWSKY. Data current as of Wednesday. May 25, 2011.                             11
www.finrst,~>r~lbroker(;l:leck   Case 4:18-cv-00442-ALM-CMC Document 85-26 Filed 01/13/20 Page 21 of 29 PageID #:                User_GuJdance
                                                                    2714

                                                                                                                                Fin~
 Monetary Compensation                    $375,000.00
 Amount:
 Individual Contribution                  $0.00
 Amount:
 Summary:                                 I MAINTAIN THAT THE ALLEGATIONS PRESENTED IN THIS AWARD ARE
                                          UNFOUNDED AND WITHOUT MERIT. THE CUSTOMER WOULD HAVE LOST
                                          27% AS A RESULT OF THE GENERAL MARKET DECLINE IF SHE HAD
                                          MAINTAINED THE PORTFOLIO FROM HER PREVIOUS BROKERAGE FIRM.
                                          THE PORTFOLIO WE RECOMMENDED REPRESENTED LESS RISK AND WAS
                                          ONLY DOWN 8% DURING THE SAME TIME PERIOD (WORST BEAR MARKET




                                                                                                                                                  •
                                          IN HISTORY). THE MARKET ITSELF WAS DOWN 33.6%. OUR
                                          RECOMMENDATIONS ACTUALLY SAVED THE CUSTOMER MONEY. THE
                                          AWARD WHICH WAS FOUND JOINT AND SEVERAL WAS PAID IN FULL BY
                                          MY PREVIOUS FIRM. I WAS NOT ASKED TO CONTRIBUTE.




                                                                                                                                                  •
<02011 FINRA Afl rights reserved.   Reportt 14878-86467 about EDWARD W. BUTOWSKY. Data current as of Wednesday, May 25. 2011.                12
www.firi.ra oq:1tbroker~heck   Case 4:18-cv-00442-ALM-CMC Document 85-26 Filed 01/13/20 Page 22 of 29 PageID #:                   Us~£.._Gu_id,tQ.<::e
                                                                  2715

                                                                                                                                Flnral"'
 Customer Dispute - Settled
 This section provides information regarding a settled customer dispute that was reported to CRD by the individual broker,
 a member firm, and/or a securities regulator. The event may include a consumer-initiated complaint, investment-related
 arbitration proceeding or civil suit that contains allegations of sale practice violations against the individual broker and
 resulted in a monetary settlement to the customer(s).
 Disclosure 1 of 3
 Reporting Source:                        Firm
 Employing firm when                      MORGAN STANLEY DW INC.
 activities occurred which led




                                                                                                                                                         •
 to the complaint:
 Allegations:                             CLIENT ALLEGED THAT BROKER AND FIRM FAILED TO EXECUTE SEVERAL
                                          SWITCHES FROM ONE SECURITY TO ANOTHER EXACTLY AS INSTRUCTED
                                          IN NOVEMBER 2000
 Product Type:                            Olher EXCHANGE-TRADED FUNDS
 Alleged Damages:                         $500,000.00
 Is this an oral complaint?               No
 Is this a written complaint?             Yes
 Is this an arbitratlon/CFTC              No
 reparation or civil litigation?

 Customer Complaint Information
 Date Complaint Received:                02/25/2000
 Complaint Pending?                      No
 Status:
 Status Date:
 Settlement Amount:
 Individual Contribution
 Amount:
                                         Evolved into Arbitration/CFTC reparation (the ind1v1dual 1s a named party}
                                         02/25/2002
                                         $230,000.00
                                         $80,000.00
                                                                                                                                                         •
 Arbitration lnfonnation
 Arbltration/CFTC reparation             NYSE
 claim filed with (FINRA, AAA,
 CFTC, etc.):

DockeUCase #:                            2001-009249


e2011 FINRA All rights reserved.           •
                                   Report# 1 878-86467 about EDWARD W. BUTOVVSKY. Data current as of Wednesday. May 25. 2011                        13
~'®~m(bro~eti;:heck            Case 4:18-cv-00442-ALM-CMC Document 85-26 Filed 01/13/20 Page 23 of 29 PageID #:                  U~r_Guida!lce
                                                                  2716

                                                                                                                                Fin~
 Date Notice/Process Served:              07/16/2001
 Arbitration Pending?                     No
 Disposition:                             Settled
 Disposition Date:                        02/25/2002
 Monetary Compensation                    $230,000.00
 Amount:
 Individual Contribution                  S0.00
 Amount:


 Reporting Source:
 Employing firm when
 activities occurred which led
 to the complaint:
                                           Broker
                                           MORGAN STANLEY OW INC.                                                                                 •
 Allegations:                              CLIENT ALLEGED THAT BROKER AND FIRM FAILED TO EXECUTE SEVERAL
                                           SWITCHES FROM ONE SECURITY TO ANOTHER EXACTLY AS INSTRUCTED
                                           IN NOVEMBER 2000.
 Product Type:                             Other
 Other Product Type(s):                    EXCHANGE-TRADED FUNDS
 Alleged Damages:                          $500,000 00
 Customer Complaint Information
 Date Complaint Received:                 01/29/2001
 Complaint Pending?
 Status:
 Status Date:
 Settlement Amount:
 Individual Contribution
                                          No
                                          Arbitrat,on/Reparat,on
                                          02/25/2002                                                                                              •
 Amount:
 Arbitration Information
 Arbitration/Reparation Claim             NYSE NO 2001-099249
 filed with and Docket/Case
 No.:
 Date Notice/Process Served:              07/16/2001

()2011 FINRA All rights reserved.   Repor~ 14878-86467 about EDWARD W. BUTOvVSKY. Data current as of Wednesday. May 25. 2011.                14
           l!!llil.. QLQ~r_okerche<;;~   Case 4:18-cv-00442-ALM-CMC Document 85-26 Filed 01/13/20 Page 24 of 29 PageID #:               User_Guidance


                                                                                                                                          --
VJ'lf}'!
                                                                            2717

                                                                                                                                      Flnra'"V
  Arbitration Pending?                           No
  Disposition:                                   Settled
  Disposition Date:                              02/25/2002
  Monetary Compensation                          $230,000.00
  Amount:
 Individual Contribution                         $80,000.00
 Amount:




                                                                                                                                                         •
  Disclosure 2 of 3
  Reporting Source:                               Broker
 Employing firm when
 activities occurred which led
 to the complaint:
 Allegations:                                     CUSTOMER ALLEGED, INTER QUE. AN UNAUTHORIZED
                                                  TRANSACTION. NO SPECIFIC DAMAGES WERE CLAIMED.
  Product Type:
 Alleged Damages:
 Customer Complaint Information
 Date Complaint Received:                        01/20/1998
 Complaint Pending?                              No
 Status:                                         Settled
 Status Date:
 Settlement Amount:
 Individual Contribution
 Amount:
 Summary:
                                                 $1,560.90



                                                 IN ORDER TO AVOID THE EXPENSE AND DISRUPTION OF
                                                                                                                                                         •
                                                 CONTINUED DISPUTE, AND WITHOUT ADMITTING LIABILITY, THE MATTER
                                                 WAS SETTLED BY ADJUSTING CERTAIN POSITIONS AND MAKING A CASH
                                                 CREDIT, THE NET COSTS OF WHICH TOTALLED $1560.90
                                                 Not Provided
                                                        - - - - - - - - - - - - - · - - · ----·-·· ---- - - ·

 Disclosure 3 of 3
 Reporting Source:                                Firm

02011 FINRA. All nghts reserved.           Report# 14878-86467 about EDWARD W. BUTOWSKY. Data ctmenl as of Wednesday. May 25. 2011.                 15
www fmra.or~[brokere!'lct.C.~   Case 4:18-cv-00442-ALM-CMC Document 85-26 Filed 01/13/20 Page 25 of 29 PageID #:                             Use!_Gu!da_Q_C;e
                                                                   2718

                                                                                                                                            Fin~
 Employing flnn when                      DEAN WITTER
 activities occurred which led
 to the complaint:
 Allegations:                             UNSUITABLE RECOMMENDATIONS.
 Product Type:                            Equity Lisled (Common & Preferred Stock)
 Alleged Damages:                         $22,000.00
 Customer Complaint Information
 Date Complaint Received:                09/06/1991
 Complaint Pending?
 Status:
 Status Date:
 Settlement Amount:
                                         No
                                         Settled
                                         09/11/1991
                                         $19,390.58
                                                                                                                                                                 •
 Individual Contribution                 $13,286.58
 Amount:
 Summary:                                DEAN WITTER PAID $19,390.58. AE IS PAYING BACK TO DEAN WITTER.
                                         OVER (12) MONTH TIME. $13,286.58 RECOMMENDATIONS WERE
                                         CONSISTENT WITH MY UNDERSTANDING OF HER OBJECTIVES &

.... ................................................................................................................................ ...
                                         APPROVED IN ADVANCE BY HER.



 Reporting Source:                        Broker




                                                                                                                                                                 •
 Employing flnn when                      DEAN WITTER
 activities occurred which led
 to the complaint:
 Allegations:                             UNSUITABLE RECOMMENDATIONS. ALLEGED LOSS
                                          $22K
 Product Type:
 Alleged Damages:                         $22,000.00
 Customer Complaint Information
 Date Complaint Received:                09/06/1991
 Complaint Pending?                      No
 Status:                                 Settled


02011 FINRA. AD rights reserved.   Report# 14878-86467 aMut EDWARD W. BUTOWSKY. Data current as of Wednesday. May 25. 2011.                                 16
VfW':!!. f,!!llil .9£.Q[~rQ.kercheck   Case 4:18-cv-00442-ALM-CMC Document 85-26 Filed 01/13/20 Page 26 of 29 PageID #:               User_G!J(da_l)_ce
                                                                          2719

                                                                                                                                     Fin~
 Status Date:
 Settlement Amount:                            $19,390.58
 Individual Contribution                       $13,286.58
 Amount:
 Summary:                                      DEAN WITTER PAID $19,390.58. AE IS PAYING BACK
                                               TO DEAN WITTER, OVER (12) MONTH TIME, $13,286.58.
                                               RECOMMENDATIONS WERE CONSISTENT WITH MY
                                               UNDERSTANDING OF HER OBJECTIVES & APPROVED IN ADVANCE BY
                                               HER.




                                                                                                                                                           •

                                                                                                                                                           •
C:,2011 FINRA. All rights reserved.      Report, 14878-86467 about EDWARD W. BUTOWSKY. Data current as of Wednesday. May 25, 2011.                    17
www.fir:i.!fl.Q!Q~~             Case 4:18-cv-00442-ALM-CMC Document 85-26 Filed 01/13/20 Page 27 of 29 PageID #:                  Us_e~_Guidance
                                                                   2720

                                                                                                                                 Fin~
 Customer Dispute• Closed-No Action/Withdrawn/Dismissed/Denied
 This section provides information regarding a final, customer dispute that was reported to CRD by the individual broker. a
 member firm, and/or a securities regulator. The event may include a final, consumer-initiated. investment-related
 arbitration proceeding or civil suit that contains allegations of sales practice violations against the individual broker and
 did not result in an award for monetary damages in favor of the customer(s). and was dismissed, withdrawn. or denied. It
 may also include a final, consumer-in1t1ated, investment-related wntten complaint, which contains either allegations of
 sales practice violations against the broker and compensatory damages of $5,000 or more, or includes allegations of
 forgery, theft, or misappropriation or conversion of funds or securities that was closed without action. withdrawn or
 denied.
 Disclosure 1 of 1
 Reporting Source:
 Employing finm when
 activities occurred which led
 to the complaint:
 Allegations:
                                           Broker




                                           CUSTOMER ALLEGES THAT PURCHASE AND SALE OF
                                           STOCK WERE NOT AUTHORIZED. CUSTOMER ALLEGES DAMAGES OF
                                                                                                                                                   •
                                           $7,062.83
 Product Type:
 Alleged Damages:                          $7,062.83
 Customer Complaint Information
 Date Complaint Received:                 01/16/1998
 Complaint Pending?                       No
 Status:                                  Denied
 Status Date:
 Settlement Amount:
 Individual Contribution
 Amount:
 Summary:                                 COMPLAINT DENIED
                                                                                                                                                   •
                                          I DENY THE CUSTOMER'S ALLEGATIONS OF UNAUTHORIZED
                                          ACTIVITY. NOT ONLY DID CUSTOMER SPECILICALL Y INSTRUCT
                                          THESE TRADES, BUT HE DELAYED FOR MORE THAN TWO MONTHS
                                          RAISING
                                          ANY QUESTIONS REGARDING THE PROPRIETY OF THE TRANSACTION.




C2011 FINRA. AJI rights reserved.   Report# 14878-86467 about EDWARD W. BUTOWSKY. Data current as of Wednesday, May 25. 2011                  18
                  Case 4:18-cv-00442-ALM-CMC Document 85-26 Filed 01/13/20 Page 28 of 29 PageID #:
WW\~ f.![1!?•9rQ[b1okerql_lli                                                                                                                    U_S;e1_GuidaQ.ce
                                                     2721
About this BrokerCheck Report
BrokerCheck reports are part of a FINRA initiative to disclose information about FIN RA-registered firms and individual brokers to help
investors determine whether to conduct. or continue to conduct. business with these firms and brokers. The information contained within
                                                                                                                                                Fin~
these reports is collected through the securities industry's registration and licensing process

Who provides the infonnation in Broke.Check?
Information made available through BrokerCheck is obtained from CRO as reported through the industry registration and licensing process.

The forms used by brokerage firms. to report information as part of the firms registration and licensing process, Forms BO and BOW, are
established by the SEC and adopted by all state secuntIes regulators and SROs. FINRA and the North American Securities Administrators
Association (NASAA) establish the Forms U4 and US. the forms that are used for the registration and licensing process for individual
brokers. These forms are approved by the SEC. Regulators report disciplinary information for firms and ind1v1dual brokers via Form U6.




                                                                                                                                                                     •
How current is the infonnatlon contained in Broke.Check?
Brokerage firms and brokers are required to keep this information accurate and up-to-date (typically not later than 30 days after learning of
an event). BrokerCheck data is updated when a firm, broker. or regulator submits new or revised information to CRO. Generally, updated
information is available on BrokerCheck Monday through Friday.

What infonnation is NOT disclosed through Broke.Check?
Information that has not been reported to CRO and certain information that is no longer required to be reported through the registration and
licensing process is not disclosed through BrokerCheck. Examples of events that are not required to be reported or are no longer
reportable include: Judgments and liens originally reported as outstanding that have been satisfied and bankruptcy proceedings filed more
than 1O years ago.

Additional information not disclosed through BrokerCheck includes Social Secunty Numbers. residential history information. and physical
description information. On a case-by-case basis, FINRA reserves the right to exclude information that contains confidential customer
information. offensive and potentially defamatory language or information that raises significant identity theft or privacy concerns that are
not outweighed by investor protection concerns. FINRA Rule 8312 describes in detail what information is and Is not disclosed through
BrokerCheck.

Under FINRA's current public disclosure policy, in certain limited circumstances. most often pursuant to a court order, information is




                                                                                                                                                                     •
expunged from CRO. Further information about expungement from CRO is available in FINRA notices 99-09, 99-54, 01-65, and 04-16 at
www.finra.org.

For further information regarding FINRA's BrokerCheck program. please vIsIt FINRA's Web srte at www.finra org/brokercheck or call the
FINRA BrokerCheck Hotline at (800) 289-9999. This hotline is open Monday through Friday from 8:00 a.m to 8:00 p.m .. Eastern Time
(ET).


For more information about the following, select the associated link:
  • About BrokerCheck Reports· http //www.l1nra.org/brokercheck reports
   • Glossary         http.//www.finra.org/brokercheck glossary
   • Questions Frequently Asked about BrokerCheck Reports: http //www.finra.org/brokercheck fag
   , Terms and Conditions: httpt/brokercheck.f1nra.orgtterms.aspx



102011 FINRA. All rights reserved.   Reportl 1,&878-66467 about EDWARD W. BUTOWSKY. Oala current as of Wednesday. May 25. 2011                                  19
Case 4:18-cv-00442-ALM-CMC Document 85-26 Filed 01/13/20 Page 29 of 29 PageID #:
                                                     th
                                 I 2722
                                    -          i         ossss.          l60 ·H
                                TRAVIS, CALHOUN                    &   CONLON
                                         A PllOFP.SSIONAL CORPORATION
                                       ATTORNEYS AND COUNSELORS
                                         1000 Providtnec Towns Wt
                                                                                         1=11_ ED
                                            SOO I Sp,ins Van.,, Road
                                              Dallas, Tau 75244
                                                   travillaw.com
                                                                                  l,,': J•   ,'   I   ; _.   ~   •


                                                                                   .D: :; 11t !~: ;' ·:-.1f1MLJus    1

                                             May 26,201 I                   01,LL!, •·hcwriilo.·'·
                                                                                              • r l/9'J2) 934-4101


                                                                                 --
  TeleJ>l,one (972) 934-4100
                                                                          --        ~·.u.1Ex45
                                                                                                      ·-·-DEP(Jry
VIA HAND DELIVERY
Gary Fitzsimmons, District Clerk
Civil Process Department
600 Commerce Street, Ste. I 03
Dallas, Texas 75202

          Re:    Claims against Financial Industry Regulatory Authority, Inc.

 Dear Mr. Fitzsimmons:

         Enclosed for the above-referenced matter, please find an original and three copies of
Plaintiffs Original Petition, along with check no. I 0725 in the amount of $255.00, which will
cover the fees associated with filing the Petition and the issuance of one citation. Please file the
original of the Petition, keep one copy to accompany the citation, and return two of the file-
stari1ped copies to me via the awaiting courier.

       Please call me at the above-listed number when the citations are ready to be picked up. If
you have any questions regarding this matter, please feel free to contact me.

                                                             Very truly yours,




                                                             McKenzie Crane
                                                             Legal Assistant

 Enclosures
